Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 22, 2022 has been entered.


Status of Claims

Claims 1 and 17 have been amended.
Claim 21 has been added.
Claims 1-21 are currently pending and have been examined. 


	
	
	



Claim Rejections - 35 USC § 101

Claims 1-21 are drawn to systems (i.e., a machine/manufacture). As such, claims 1-21 are drawn to one of the statutory categories of invention (Step 1: YES).
Claims 1-21 describe the abstract idea of ordering goods and services. However claims 1-21 recite additional elements that integrate the judicial exception into a practical application (Step 2A: YES). See “The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) published in January 2019” which states that limitations that are indicative of integration into a practical application include: 
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
As such the rejection under 35 USC 101 has been withdrawn.



	Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dickson (6,574,603) in view of Rossler (DE 102019002591).

	
Claim 1
Dickson relates to an in-vehicle interface allowing occupants of the vehicle to place orders from within the vehicle for items provided by a quick-serve restaurant:
a road-side unit associated with a business location; and a vehicle control unit of a vehicle, the vehicle control unit comprising a human machine interface; wherein the system is configured to (Dickson [Column 2 Lines 7-12]): 
generate, via the human machine interface, an order for goods and/or services; send the order from the vehicle control unit to the road-side unit; (Dickson [Column 2 Lines 7-12]) See at least “Occupants in the vehicle are provided a menu on a display of an in-vehicle interface. The occupants may select any number of desired items to form an occupant order. The occupant order is stored and/or transmitted directly or indirectly to the quick-serve restaurant [road-side unit]for processing.;” See also Lines 18-22, “Alternatively, the occupant order may be transmitted to the quick-serve restaurant via satellite or ground-based communication systems, which in effect relay information transmitted from the vehicle to communication electronics associated with the quick serve restaurant.”
generate an alert message to send to a business computer at the business location when a vehicle location of the vehicle is inside a geozone ( Dickson [Figure 11c][Column 19 Lines 36-42]). See at least “the IVC must determine whether to transmit the order or vehicle identification ID to determine if the IVC is being interrogated or is within range of the order pickup position (block 538). Once the vehicle is within range or is being interrogated (block 540), the IVC will transmit the vehicle or order ID to identify the vehicle most proximate or located at the order pickup position (block 542).” Where the alert message is the order ID.
Dickson does not explicitly teach adjust a vehicle component. Rossler teaches:
automatically perform an adjustment of a component of the vehicle when the vehicle location of the vehicle is inside the geozone, (Rossler Page 2 Lines 18-21]). See at least “The object is achieved by a method in that after detection of a positioning of the vehicle at an entrance to a car wash, the activation of the car wash mode is carried out automatically. By this automatic activation of the car wash mode predetermined comfort functions are disabled without manual intervention by the driver, so that the driver is a stress-free driving through the car wash possible. As a result, technically highly sophisticated automation for the customer is also offered for everyday driving situations.”
wherein the adjustment comprises unlocking or opening a storage space of the vehicle (Rossler Page 2 Lines 6-10]). See at least “The activation … allows automatic deactivation of selected comfort functions of the vehicle or the output of information to the driver. These comfort features include deactivating a locking mechanism…”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method for ordering goods and services using a vehicle and delivering the goods and services to the vehicle, as taught by Dickson, the method of adjusting vehicle components when the vehicle is within the geozone, as taught by Rossler, so that the driver has a stress-free driving experience when ordering (Rossler P2 L9).






Claim 2
Dickson teaches: 
wherein the vehicle control unit is configured to send a request message including a vehicle identifier to authenticate the vehicle and confirm the order (Dickson [Column 12 Lines 28-34]). See at least “The IVC provides full function audio, video and graphics, as well as means to receive occupant input, transactional information and vehicle identification. The IVC and other vehicle systems are configured to provide information transfer relating to both the vehicle and occupants while providing a secure merchandising and order entry system within the vehicle.”

Claim 3
Dickson teaches:
wherein the vehicle control unit is configured to generate a purchase message including a vehicle account to complete a transaction for the order (Dickson [Column 2 Lines 1-12]]). See at least “The present invention relates to an in-vehicle controller (IVC) having an interface allowing occupants of the vehicle to place orders from within the vehicle for items provided by 5 a quick-serve restaurant before or after the vehicle reaches a typical order entry position associated with the quick-serve restaurant. Occupants in the vehicle are provided a menu on a display of an in-vehicle interface. The occupants may select any number of desired items to form an occupant order. The occupant order is stored and/or transmitted directly or indirectly to the quick-serve restaurant for processing. Financial information may be sent along with the customer order to effect payment for the occupant order.”

Claim 4
Dickson teaches:
wherein the vehicle control unit is configured to receive an advertisement message from the road-side unit and wherein the advertisement message is displayed via the human machine interface after a user accepts the advertisement message  (Dickson [Column 9 Lines 31-45]). See at least “a vehicle is shown equipped with an intelligent vehicle controller (IVC) 1100 providing interactive multimedia access for the driver and passengers of the vehicle.” See also where the reference teaches an interactive communication medium, Examiner interprets this disclosure to satisfy the limitation. See also Column 3 Lines 15-20 for input functionality “The in-vehicle order interface may take on many 15 configurations, all of which will include a display and input device operating in conjunction with a controller to provide a menu to an occupant and recognize items selected by the occupant through the input device.”

Claim 5
Dickson teaches: 
wherein the alert message includes instructions to at least one of prepare the order and bring the order out to the vehicle (Dickson [Column 13 Lines 33-37]). See at least “However the system is arranged, order information is passed from one of the order interfaces to the food preparation display 180 to alert food preparers of an order.” See also Column 17 Lines 9-12 “the customer position 10 detector 46 may be used to alert QSR operators of the approach and location in the drive-thru line of a particular customer.”

Claim 6
Dickson teaches:
wherein the system is configured to generate a status message and send the status message to the vehicle control unit to notify the vehicle of a status of the order (Dickson [Column 8 Lines 3-7]). See at least “The dispenser control system 80  [road side unit] may provide audible signals to an audio module and speaker 86 in order to provide various beeps, tones and audible messages to a customer. These messages may include warnings, instructions [status] and advertising. 


Claim 7
Dickson teaches: 
wherein the business computer is configured to determine a sequence in which to at least one of prepare orders of multiple vehicles and bring orders out to the vehicles and wherein the sequence is based on an alert sequence in which alert messages are received from different vehicles. (Dickson [Column 15 Lines 29-39]). See at least “Associating the customer with the appropriate order in a fueling environment having a QSR is quite different from traditional QSR drive-thru systems. With QSR's in a fueling environment, orders for pick up at the drive-thru window, or within the store for that matter, may be placed in a different sequence than the sequence in which the orders are actually picked up. The reason for the possible discrepancy between order placement and order pick up arises because orders can be placed at several locations, including the IVC, the fuel dispenser and the traditional order entry interface 44. Column 23 Lines27-32 disclose receiving information from other vehicles.

Claim 8
Dickson teaches: 
wherein the system is configured to send the vehicle location to the business computer (Dickson [Column 17 Lines 9-12]). See “the customer position 10 detector 46 may be used to alert QSR operators of the approach and location in the drive-thru line of a particular customer.”.

Claim 9
Dickson teaches: 
wherein the business computer is configured to map the vehicle location (Dickson [Column 13 Lines 62-66]) . See at least “Unlike existing QSR's, the present invention may include a customer position detector 208, preferably placed somewhere along the drive-thru lane to detect when a customer is at or is past that position en route to pick up an order, which may have been placed at a fuel dispenser 18.”

Claim 10
Dickson teaches: 
wherein the business computer is configured to determine a sequence in which to at least one of prepare and deliver different orders based on the vehicle location associated with each of the orders  (Dickson [Column 15 Lines 29-39]). See at least “Associating the customer with the appropriate order in a fueling environment having a QSR is quite different from traditional QSR drive-thru systems. With QSR's in a fueling environment, orders for pick up at the drive-thru window, or within the store for that matter, may be placed in a different sequence than the sequence in which the orders are actually picked up. The reason for the possible discrepancy between order placement and order pick up arises because orders can be placed at several locations, including the IVC, the fuel dispenser and the traditional order entry interface 44.
and a respective distance from the each vehicle location to a pick-up location at the business location (Dickson [Column 17 Lines 24-40]). See at least “Once a transponder is detected, the customer position detector 46 will forward the transponder indicia to the food preparation area 40 through the QSR controller 108. This allows for the food preparation operators to timely prepare a customer order based on the customer's approach to the pick-up window (block 536).

Claim 11
Dickson teaches: 
wherein the sequence is based on a distance along a path  (Dickson [Column 15 Lines 29-39]). See at least “Associating the customer with the appropriate order in a fueling environment having a QSR is quite different from traditional QSR drive-thru systems. With QSR's in a fueling environment, orders for pick up at the drive-thru window, or within the store for that matter, may be placed in a different sequence than the sequence in which the orders are actually picked up. The reason for the possible discrepancy between order placement and order pick up arises because orders can be placed at several locations, including the IVC, the fuel dispenser and the traditional order entry interface 44.
and wherein the business computer is configured to receive an alert to bring the order to the vehicle when the vehicle is approaching the business location (Dickson [Column 2 Lines 56-62]). See at least “As the customer approaches the customer position monitor, a drive-thru position interrogator may be used to receive a signal from the vehicle indicating the customer is at a known position in the drive-thru lane. At this point, a control system 60 will alert the food preparation area to prepare the order and indicate to an order pick-up interface and controller the position of the vehicle in the drive-thru lane.

Claim 12
Dickson teaches: 
wherein the system is configured to generate a mode message to instruct the vehicle control unit to place the vehicle in a mode of operation that controls one or more vehicle systems (Dickson [Column 18 Lines 41-51]). See “Once the occupant views the menu, the IVC will receive occupant selections (block 504) and store these selections in the IVC as an order (block 506). Depending on the location of the vehicle and whether or not the vehicle is within communication range with the corresponding communication electronics ( dispenser, QSR, satellite, cellular or other), the information may be automatically transmitted or transmitted upon receiving an occupant input to that effect. With more direct communications, the IVC may wait until it is interrogated or receives a signal indicating that the IVC is within range (block 508).” See also Column 3 Lines 35-42, “An order receipt 35 position apart from the fuel dispenser is provided and includes second remote communications electronics adapted to communicate with the in-vehicle occupant order system, a receipt position output indicating the vehicle associated with the order is at the order receipt location, and an intermediate location output indicating the vehicle is locating position.”
Dickson does not explicitly teach adjust a vehicle component. Rossler teaches:
and wherein adjusting the component of the vehicle comprises at least one of closing a window, retracting a mirror, turning off a windshield wiper, and closing a sunroof (Rossler Page 2 Lines 6-10]). See at least “The activation of this car wash mode allows automatic deactivation of selected comfort functions of the vehicle or the output of information to the driver. These comfort features include deactivating a locking mechanism, closing the parking brake or automatically engaging the parking brake, disabling the automatic functions of the windscreen wipers and deactivating an ultrasonic or radar-based parking aid. At the same time mechanical components, such as side windows or a sunroof or the roof of a convertible are moved into the closed state.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method for ordering goods and services using a vehicle and delivering the goods and services to the vehicle, as taught by Dickson, the method of adjusting vehicle components when the vehicle is within the geozone, as taught by Rossler, so that the driver has a stress-free driving experience when ordering (Rossler P2 L9).

Claim 13
Dickson teaches: 
wherein the system is configured to provide the vehicle control unit with a mode location (Dickson [Column 19 Lines 15-34]). See at least “The QSR will receive the ID information, correlate the ID information with an order (block 532), and determine the location of the vehicle in the drive-thru lane (block 534).”

Claim 14 
Dickson teaches: 
wherein the vehicle is configured to generate directions to the mode location (Dickson 10 [Column Lines 62-67]). See at least “The IVC may be associated with satellite communication electronics 1144, such as that necessary to interact with the global positioning system, and an antenna 1146 for bi-directional satellite communications. In addition to determining vehicle location, a GPS or similar system may be used to provide to the vehicle operator directions…”


Claim 15
Dickson teaches: 
wherein the vehicle control unit is configured to place systems of the vehicle in a mode of operation when the vehicle location matches the mode location (Dickson [Column 18 Lines 43-48]). See “Depending on the location of the vehicle and whether or not the vehicle is within communication range with the corresponding communication electronics ( dispenser, QSR, satellite, cellular or other), the information may be automatically transmitted or transmitted upon receiving an occupant input to that effect.”
Dickson does not explicitly teach a car wash mode. Rossler teaches:
and wherein the mode of operation comprises at least one of a delivery mode or a car wash mode (Rossler Page 2 Lines 6-10]). See at least “The activation of this car wash mode allows automatic deactivation of selected comfort functions of the vehicle or the output of information to the driver. These comfort features include deactivating a locking mechanism, closing the parking brake or automatically engaging the parking brake, disabling the automatic functions of the windscreen wipers and deactivating an ultrasonic or radar-based parking aid. At the same time mechanical components, such as side windows or a sunroof or the roof of a convertible are moved into the closed state.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method for ordering goods and services using a vehicle and delivering the goods and services to the vehicle, as taught by Dickson, the method of adjusting vehicle components when the vehicle is within the geozone, as taught by Rossler, so that the driver has a stress-free driving experience when ordering (Rossler P2 L9).


Claim 16
Dickson teaches: 
wherein the geozone is defined by the road-side unit (Dickson [Column 18 Lines 28-31]). See at least “Preferably, the menu information is either pre-stored or downloaded once the vehicle comes within a communication range [geozone] of any dispenser or QSR communication electronics.”

Claim 17
Dickson teaches: 
a road-side unit associated with a business location; and a vehicle control unit of a vehicle, the vehicle control unit comprising a human machine interface; wherein the system is configured to (Dickson [Column 2 Lines 7-12]):
generate, via the human machine interface, an order for goods and/or services (Dickson [Column 2 Lines 7-12]) See at least “Occupants in the vehicle are provided a menu on a display of an in-vehicle interface. The occupants may select any number of desired items to form an occupant order. The occupant order is stored and/or transmitted directly or indirectly to the quick-serve restaurant [road-side unit]for processing.;” See also Lines 18-22, “Alternatively, the occupant order may be transmitted to the quick-serve restaurant via satellite or ground-based communication systems, which in effect relay information transmitted from the vehicle to communication electronics associated with the quick serve restaurant.” 
send the order from the vehicle control unit to the road-side unit (Dickson [Column 2 Lines 7-16]) See at least “the occupant order is transmitted directly to communication electronics in or associated with a fuel dispenser in an environment associated with a quick-serve restaurant..”
send a vehicle location to a business computer at the business location (Dickson [Column 2 Lines 7-12]) See at least “An order receipt  position apart from the fuel dispenser is provided and includes second remote communications electronics adapted to communicate with the in-vehicle occupant order system, a receipt position output indicating the vehicle associated with the order is at the order receipt location, and an  intermediate location output indicating the vehicle is locating position.”
automatically perform an adjustment of a component of the vehicle when the vehicle location of the vehicle is inside the geozone, wherein the adjustment comprises unlocking or opening a storage space of the vehicle (Rossler Page 2 Lines 6-10]). See at least “The activation … allows automatic deactivation of selected comfort functions of the vehicle or the output of information to the driver. These comfort features include deactivating a locking mechanism…”

Claim 18
Dickson teaches: 
wherein the business computer is configured to coordinate operation of systems that communicate with or are controlled by the business computer based on the vehicle location (Dickson [Column 3 Lines 1-15]). See at least “The ordering system includes communication electronics adapted to ultimately communicate with vehicle communication electronics associated with an in-vehicle order interface and an order processing terminal at a quick-serve restaurant adapted to display an occupant order to a food processor.”

Claim 19
Dickson teaches: 
wherein the business computer is configured to operate business systems that are associated with different zones as the vehicle location moves along a path through the zones (Dickson [Column 3 Lines 32-48]). See “An intermediate locating position located along the path of travel between the fuel dispenser [road side unit] and the order receipt position [vehicle] is also provided.”



Claim 20
Dickson teaches: 
wherein the system is configured to provide the vehicle control unit with a mode location (Dickson [Column 19 Lines 15-34]). See at least “The QSR will receive the ID information, correlate the ID information with an order (block 532), and determine the location of the vehicle in the drive-thru lane (block 534).”
Dickson does not explicitly teach adjust a vehicle component. Rossler teaches:
and wherein the vehicle control unit is configured to place the vehicle in a mode of operation when the vehicle location matches the mode location, and wherein the mode of operation comprises at least one of a delivery mode or a car wash mode (Rossler Page 2 Lines 6-10]). See at least “The activation of this car wash mode allows automatic deactivation of selected comfort functions of the vehicle or the output of information to the driver. These comfort features include deactivating a locking mechanism, closing the parking brake or automatically engaging the parking brake, disabling the automatic functions of the windscreen wipers and deactivating an ultrasonic or radar-based parking aid. At the same time mechanical components, such as side windows or a sunroof or the roof of a convertible are moved into the closed state.” See also Lines 13-14 “The object of the invention is to provide a method for activating a car wash mode, in which a stress-free driving the car wash for the vehicle occupants is possible.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included in the method for ordering goods and services using a vehicle and delivering the goods and services to the vehicle, as taught by Dickson, the method of adjusting vehicle components when the vehicle is within the geozone, as taught by Rossler, so that the driver has a stress-free driving experience when ordering (Rossler P2 L9).	
	
	

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Fu (EP 3 885 209 A1).

Claim 21
Fu discloses:

a road-side unit associated with a business location; and a vehicle control unit of a vehicle, the vehicle control unit comprising a human machine interface; wherein the system is configured to  (Fu [0004]) See at least “the system comprising a vehicle terminal installed on a vehicle [vehicle control unit of a vehicle], a car washer [road side unit], and a server…the car washer is configured to detect whether the vehicle has been parked in a car washing area preset by the car washer and, upon detecting that the vehicle has been parked in the car washing area, to send a vehicle parking success message to the server.”
receive, an order for goods and/or services associated with a car wash (Fu [0007]);  See “create a car washing order for the car washing service…”
receive, an alert message when a vehicle location of the vehicle is inside a geozone; (Fu [0004]) See at least “the car washer is configured to detect whether the vehicle has been parked in a car washing area preset by the car washer and, upon detecting that the vehicle has been parked in the car washing area, to send a vehicle parking success message to the server”
send, a first message to the vehicle to adjust a component of the vehicle when the vehicle location of the vehicle is inside the geozone (Fu [0013]); See at least “sending, by the server, a car washing preparation message to the vehicle terminal upon detecting that the car washing service has been authorized and that a vehicle parking success message sent by the car washer has been received…”
send, a second message to the vehicle to adjust a component of the car wash when the vehicle location of the vehicle is inside the geozone, (Fu [0032]-[0034]). See [0033] “after receiving the car washing preparation message, detect whether the hardware devices of the vehicle are in car washing preparation states and send a safety check success message…” See also “car washing preparation states of the hardware devices described above may include closed state of windows, wipers, doors, bonnet cover, trunk, charging port flap, etc. and fold-up state of rear-view mirrors.”
Fu  does not explicitly disclose that the steps are performed from the vehicle and/ or by the road-side unit. However, Fu teaches a server that acts in the cloud to perform the communication steps. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed that using a server would be efficient and save time. 
Fu does not explicitly disclose wherein an adjustment to the car wash is based a type of the vehicle. However, Fu teaches that only features that can be electronically controlled are adjusted. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include that the adjustment of the vehicle functions are dependent on the type of vehicle because vehicle functions vary by car type and some functions remain manually adjusted based on the type of vehicle (old or new). 
	
	
Response to Arguments
Applicant's arguments with respect to the rejection under 35 USC 103 have been fully considered but they are not persuasive. 

Applicant Argues: Applicant's amended independent claim 1 (and similarly claim 17) recites "wherein the adjustment comprises unlocking or opening a storage space of the vehicle." Support for the amendment may be found in at least paragraph [0017] of Applicant's specification, which is provided below for convenience. Rossier is silent as to this particular type of adjustment to the vehicle.

Examiner respectfully disagrees. Rossler teaches “The activation … allows automatic deactivation of selected comfort functions of the vehicle or the output of information to the driver. These comfort features include deactivating a locking mechanism…”  Examiner interprets the deactivation of a locking mechanism to be an unlocking of a storage space. Examiner also notes that the claims appear to cover two embodiments, one embodiment focuses on food delivery and the other a carwash. The claims are close to being restrictable because they are entering into separate fields of search. 


Applicant Argues: Additionally, although Rossier may describe adjusting vehicle components in preparation for a car wash, Rossier is also silent as to send, by the road-side unit, a first message to the vehicle to adjust a component of the vehicle when the vehicle location of the vehicle is inside the geozone,"
and "send, by the road-side unit, a second message to the vehicle to adjust a component of the car wash when the vehicle location of the vehicle is inside the geozone, wherein an adjustment to the car wash is based a type of the vehicle" of Applicant's new claim 21..

Examiner agrees and has relied on Fu for the teaching.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345. The examiner can normally be reached Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHIDA R SHORTER/Examiner, Art Unit 3681